NO. 07-08-0281-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

OCTOBER 1, 2008

______________________________


BRANDON LEWIS, APPELLANT

v.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

NO. 4270; HON. FELIX KLEIN, PRESIDING

_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ON ABATEMENT AND REMAND
          Following a plea of true on a motion to revoke probation, appellant Brandon Lewis
was sentenced to two years confinement.  He has filed a notice of appeal from the trial
court’s judgment and sentence.  The clerk’s record was filed on July 17, 2008, and the
reporter’s record on July 7.  The clerk’s record does not contain the trial court’s certification
of appellant’s right of appeal as required by Rule 25.2(d) of the Texas Rules of Appellate
Procedure.
 
          Consequently, we abate this appeal and remand the cause to the trial court for
further proceedings.  On remand, the trial court shall utilize whatever means necessary to
secure a proper Certification of Defendant’s Right of Appeal in compliance with Rule
25.2(d).  Once properly completed and executed, the certification shall be included in a
supplemental clerk’s record to be filed with the Clerk of this Court by October 31, 2008.
          It is so ordered.
                                                                Per Curiam
Do not publish.